Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 1 of 22

 
  
  
  
       

FLED
__ aecevea = ___ ORY

;
OCT 3 0 2020 i :

CLERK U 8 DRETRICT GOUT
! a —_ na “B nBEPUTY |

Auspre .. Geiss 13839

Name and Prisinér/Booking Number’

Kinsey Mant, CERRAT.
Place of Confinement

D.S = Ba SoG oy
Malling Addtiss “ .

Kuipers. AZ. wveifoz-.
City, Staub. ZipCode

(Failure to aotily: the Court of-your change of address niay result in dismissal of this:action.)

  

    

IN THE UNITED S STATES. DISTRICT COURT

 

Arnpee LL. OfTuar | m
(Full Name of Plainttffy

Plaintiff,

CV20-02019- -
v. CASENO. 70 19-PHX-DJH-ESW

 

(To bé-sipplied by the Clerk)

(1) Key 10 NEWS NETRcrit. ,
(Full Namie. of Defendant) CIVIL RIGHTS COMPLAINT

(2) | . BY A PRISONER

 

 

Tf Original Complaint
(4) . _ OFirst Amended Comiptaint
Defendant(s). Second Amended Complaint

 

C] cheek if there.ie additioital Défendants-and atiach page EA listing. thers,

 

 

 

 

A; JURISDICTION

1, This Court-has.jurisdiction over this action pursuant to:
[A 28 U.S.C: § 1343(a); 42°U.S.C.§1983
1 28 USC. §°1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S, 388°(1971).
C1 Other: en

     
 

 

 

2,  Institution/city where'violation occurred: Norlin Unit Perenm eo Az

Revised 3/11/16. 1 550/ 555

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 2 of 22

B. DEBENDANTS

 
  

The first Defendant is ermployed

  

!. Name-of first Deferidant: Cour os

 
 
  
 
  

sition and Tinley’ ristitisbor!)

efendant is employed as:

 

 

Upstindions

  

- . The third Defendant is employed
‘Giistiution)

 

 

The fourth Defendant. is employed

    

  

4. Name of fourth Defendant: 4

       

‘{Poaltion and Title}
If you name more than four Defendants, answer the questions listed above for each additional Defendant ona separate page.
|. Have you filed any other lawsuits while you were. a prisoner? Cl Yes. GNo.
2. If yes, how-many lawsuits lave you filed? ==.) Describe the previous lawsuits:
a, First pridr lawsuit:
1. Parties: = Ve

2, Court and-casé number: tinea termes en cent
3. Result: (Was the case disiissed? Wasitappealed? Is itstillpending?)

 

 

 

b, Second prior lawsuit:
2. €ourtand.case numbers: | |
3. ‘Results. (Was the case dismissed? ‘Was itappealed? Is it still pending?).

 

 

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court-andcase number: __.
3. Result: QWas the case dismissed? Wasit Sppealed? Is it still pending?)

 

 

Ifyou filed more than. three lawsuits, answer the questions listed above for-each additional lawsuit on a. separate page.

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 3 of 22

D. CAUSE OF ACTION
_COUNTI

 

ah
Be
z
om
C
a
Bi
fe
bs
28
ef
Bs
€.
a
P
on
0
Ue
Se
:
ey
ze

 

2. Count. . deny the issue involved. Check-only one. Siate. additional issues. in-separate.counts..
asic: te s Cl Mail EF Access to the court C1] Medical care

O Discipliiary proceedings ClProperty LE) Exercise of religion (1 Retaliation

LF Excessive force by an officer [1 Threat to'safety DQ Other: Evohouwal purcss .4 hudbess «

 

3. Supporting Facts, State as briefly as possible. the FACTS supporting Count I. Describe exactly what
each Defendant did.or did not-do that vidlated-your tights, Staté the facts clearly in your.own words without
citing legal authority: or-arguments..

Spa pers ng Documented Pears FE “Law. aerest aeebl ig, facts, 0 PEs puree) Currents Sentence. 8, ble STE-oF
Az. thee AGL gah, end Ato "Bec SLtwele e GUS fod crs SAGER 4 - Be Teor sue ting ie ch gocher
or conmrtiws Lede asd perverted acts fF MOR RBs in Couiuniby. This ZBapacks a oe Hore ship its
thy Correcbisial ele Mets aeet Deprives Me of Esustity, ced ib; vita by Kpper fe Micah SieFE Curr,
Bais Dulen recess. Creahies A pregidnt Burs int the. Fovcibiby « “OF AS. Saued jeter! Agsika. Rouary, 6/2/20.
Suhiclaiga Bibi AAR. Oe yce ees. fen. Thug bo Si “te Watch 2 eT! Kary Lake, CfIs/re. frackey be

‘id | LC dickies oF fe é.uorelp He Should heve Molesbect His Duss het. Say leshe Boel -
We AM, the should ave, Beeni WacZine 66h A gids 4 telsse Ky oe Tieng lt
AS. weet bi ele Ci Sie ‘Leh fo. “is Sela: Gaw “Sauls ph hats ‘hothy ges Ge Olasn fA wulictis Se Fx fen
wiber Hartinse 2 PHIZ© 3 i 429) ne Wiss Lak Gor pegine wilt Spi eseiP. We
hosted wave Mele Sheed hs Bagh = ‘ KnstnsrePPen, 9 rifze Viewer. Gi2O= hue” pi: Dee Bethe Gut

cing a uti, Fas Pete us its Bel Mer verhine?. . Fides. Monden. biGs- G12 pM Targiibas well
ra “siwul dd lauue Mele stect yuue SiS te Talks what heaets or. a syne silts HisSelF i The Bed. Cha:
tip Corie Wifes i 0s Yue pm. Thete whet fw ge rr pisuing thts these Fin thy Qaelnorcle
Kan ke. Yoder. BFC 9 IS pM, pitoee det de Fahl eats whok lie c#bs Gur Plepiee wills WMS StF iN pe.
Weibuged. beeen lus under Hy Gees! dc yes ee foeshlan fe i fz ae @ Mitel Cress. tile, | Fray. :

   

           
 

nique? " t/de/ be ¢ “eid Ae

 

 

 

 

 

 

 

 

 

4, Injury. State. how | yous were Ctnjared by the: actions oF: Finactions of: the Defendant(s).
; 26 WPL aveed DOWIE / biarles: Ady, Linck ver UG

   

 

a iy adwiinistrative remédies.- (grievance: procedures or administrative appéals} available at

 

 

‘t i Yes a No.
b. Did’ ‘you subinit z a request for administrative-relief on Cotint 1? Cl Yes ix] No
c. Did you'appeal your request for relief. on Count-I to the highest level? OYes No
d. If you did not ssibenit or appeal a ‘request for adininistrative relief at at any evel, briefly oxen why you.

   
   

7 fy yee truly

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 4 of 22

COUNT I |
|, State the.constilutional or other federal civil rightthat was vio lated: L* fAGosD Yet
De sprivadics caok Ove: rst z: a werth unpk" Pl opente At:

 
 

 

2. Count: Identify the issue involved. Check only one, Staté-additional issues.in-separate counts.
C] Basie nécessities [al Mail [2] Access to the conit (1 Medical care
OO) Disciplitiaty proceedings C1 Property (Ll Exercise of religion i Retaliation
CJ Excessive force by an officer [Q Threat to'safety (Other. , |

  

   

 

3. Supporting Facts. State as. briefly as possible the. FACTS supporting Count. TE. Désoribe exactly what
each Defendant did or did not do that violated. your: rights. State the facts clearly in your own words without
citing legal authority or.arguments.
Bx fox Oise Syvording Baas Mepsteck fects i aw, “eres torebie Gach. oF Tm pegec| Quartet Seabee Bis fas Grobe af
Ae. Thee Atay seb, 3 ‘went Bétoue Defermeting pci Erecleny er [eG » By Themyprwahic My Lbwacber oF
pews, ik * Chitel yolesteg ” This Lupita SIP Qinens Hepcisbip in the terrechewal ELEM eet “tho SuBjects We Tod
Dischym dear Buses ins the brea lob be ADMIN Sbrabions 4 SIAPE pred Deprives ME Equalily | Crediby LLiby, eppertwarh,
ivriara te Sare guar acl bye ~PCeGesS ASish Child ren 2 8 outa B Vhol 2 2d 2, Duh diy SUS Yeahs, De
ile ingut fay Thin oh 4 To itn Teh Z pare. vew Arb Te Shep) + Sussl- Thals whatAe g2's Kr Moleskwe | ubble
QIFLS fates Cals: C/ 8/29 Sundry. S1IS “CYS py. Thsts whet he gets fee. velesting lite qth) 32
Raylen bullet .. ¥/ 21/20 fe iden. zi te- 73 poe sts what wovic AL Gets. jee Shovid have Moles bed |
sr daed Lae Kenusby Sichken Palre. Gris. 2.Z0 7" 3) Séon. Thats, wilocs hus get. 423 Shoutc) heave
Jule strel US. Davgiber Jon Ooi t/21(20. Feiden. Lio BSE pil Thats ubat be clebs.. HE Shovlel
have idles Mel LHe Dive h ber. 18 Wass (es Jers C/ 2/233, Side. Fist > &: 1G AM, WE Shovicl fove Moles beef
Bo AAW: GosGst-. Dd, Ress Gold Bee Se SAR ee Hclau. Vi $e ° Buen, het who he gels Fer Welrs-
buss Little GELS «. Harve TMt. &72s fie Tei chog , 2. gh Th aT be boa, gets Re Vole sty “9 Brin.
Aiud. ada Sho WAS A “DAB a. He 5 & Wclesbey Ag Ba aS Tes Shes Se rpi®el - Krk: ost; 51¢ Phen. of if 20.
[serdey. His) oi fog M. Ruightas well. Im Goines be bose bu (oP. Uo Shewldhove Mole sted your
Daugter, Thats why woBesly wearsby lait ASS. “Thsts: hab he gees fe) Lewis wilh pet. HE Shevld he ve
weld spec her Jesad Bon Mhrbue 2 Z. Gil Ze. fosidens 4) (oS -& Ze pe: G Sbovie nove Uste shed jis
Deg iter, RTT Calica » V4 [ 29+ Hers cleiy Give -ilstpm MEV Baer iey Persea. HE Sh ovlel Hove udestedt

 

  
   

 

4, Injury: State how you were injured by th Wis or inactions of the Defendant(s).
HorrssMenl/ Tobi wicedhon Ba thee Lb elly @msteighr FPP. COM ebdizcctl. @COT Tee Hilic ,miz2ii,
Yaler fe HOR ewurice prere SS « meverm Pecpevest Srv in ca punt ge one AOU- O1G- C14. A Coll
COK - Gil Treen /Entiacd Tons ¢ LP tersdei py fcbeUaebed ‘ Sepelinics we BSlvdl. 2fifZs.

7

  

5: :
dministrative remedies (grievance- ‘procedures..or administrative appeals) available at.
your ‘institution? MYes CILNo
b. Did you.submit.a request for administrative telief on Count IE? 0 Yes Kl No
c Did-you appeal your request for relief of Count H to the hi ighest level? . C1 Yes Kl No

  

d. It you. did not submit or appeal a request for administrative relief at any level, i briefly explain why you

 

 
 

Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 5 of 22

  
 
  
 

t ght that: as s violated: i Oueudvenst
2 Nia th wiih" Put ed bee

1, State the: constitutional or-other-federal civilzig
Soeprithun of DYE pices . Derivetas c& Sot

 

2. Count TIE Identify the issue involyed. Check. only one. State additional issues'in.separate counts.
CO Basic necessities. A 0 Atcess to the cou O Medical Late

        

Cl Excessive force by an. officer Thieat to va safety O Other:

3. Supporting Facts. State as briefly.as possible the FACTS suppoiting Count fil. Describe exactly what
each Defendant did or-did not do that violated | your tights. State: the facts clearly in your. own words without
citing legal authority or-arguments. |
Ba hex, Disresvareliwe Documented facts of “Yaw oreshen: xB! ie beck, aa Laps: eel CAreAbsi oe GB Ths sikh of AZ 2 (ein.
ficcusi-hy | ‘oul. GecgM Endangering brtschh ackgaik« Bu Tacrtpssctins My chemctern oF | Bape "Th
stebinss Pree Fa vi ides bog Lereregs fel cent Mab oni By Pit. Eas dope Ta Shrswers Herel iup ie iho Cepreet eae
Eke neni fs 68 By schists oe fea Discchmberh pr nivelice. ts. PD dypsy strstons abate fe i feorives ME oF Ea vals ce Creel Fils)
£ ppechusily, YuMirocte SpFequsrcle Lirie| | Dve- rece. AGIAMSTINGM PAS Vie le _2&/2ifro- fridsg: Pige~ FL Sk Ju
US Shectel love MeLeshéel Me sisbers clone Hecit. ylifes- Tuesday. ioe ais pti: pescrs CoD fag Mins.
18 Ksuinis [2 Tesh hy “Theat yeu Mitt eel Rains your SiShtre Foy TH2. UF raw imap She BLUME.
Momo . Thats who he gets Far phegine, with hs sisker PUSSq0 Dies IM. Thattwhat Ax gePs he
woeles hy 3 Wille Girls. Zevon fex: Pe, G/ilte. ToSsdg a Zk pits Chomles. 7 mie AS WE] le
Tw acne’ fe Less ya (cB. Jou wig ve fxytiurg be Say fete 2 Guest. Tha Ma) 2 tke Should
have wclested he “Sisker when She wht wcdus - Tey Bcth were Vcleshcl. BECAY 1 Bey - veg
Mati (CCl Thy eC: 9/3/22. Tvesday-: 9/720 Le sy e7, opie Dylsste if Telling & Evry ous Te v Sir |
TAS whet he gas fury Lo aid baw if Ais SiSPer puss tye Vr Gia, Wale. vi~vlay. CiJe Wepy
He shovicl have, Mole hed lis Tit fer illo ss Siva lies yous. Tatycesing Cees T: Tronipl. The Lye Lespee}
His SiSbe. verre. Salts VieAsedon. Gis? G5 Spas US Shoutd have wiolested ltrs sixbecuhen
he weve yt ergs Hy Laie Giese: Fivnslexy i. Sy Het Tabs, whol fe gehs Gyr Lapis Liffes tet &. .

 

 

4, Injury. -State how yoii were injured by the actions orinactions of the Defendant(s).

Lb: Wwiklinys . Hervssuent a (Lepabis-hene Te aes kere tl oS - fittsmptee bo Tvbengebt 4S 4
Blaviiwnie we By Sxbchwy Az Lbs “th prentbenn, Cincom Spruce. By Loedly evsy ucin elle jm]
puttiss eth effeth es fuicit. chum fin Paka we a hie Chitdlvale sz. ZUilo.

   

5. Administrative Remedies.
a. Aré ffi ® any administrative remedies (grievance ptocedures or administrative, appeals) available at

   

  
  

your institation? Rives Na
b: Di m west for administ srelief on G oO Yes No
& Did you appeal your fequest for relief on Court 1H to thc. “highest level? flvés BWNo

d. lf doe aid not sabmuit OF appeal a reanest ‘for administrative relief at any level, briefly explain why you
u jes wotpegured. Legal. Tasues’ Teens pyre is Steke, Custide aut
| eral ga duchies is vital ‘ pps ke Uobde cathy yok reali

 

 

 

 

 

If you assert more.than three Counts, answer the questions listed-above for each additional Count on a separate page.

 
 

Case 2:20-cv-02019-DJH--ESW Document 1 Filed 10/20/20 Page 6 of 22

il Becombt tl). Conti f0.3,

BidO- M9 om, Thats what lu gets Fe playing with tis Dick inv The
Back barrel - bons Y/2/Im. Tesday. Bie “WIC m1 Thats vshat he gels CR

1) Phaying with Visser. Neri ee G/2/1% These y Wiese - 32am. Thats why
NBody warts His #S3- Com Vcchawsk . 4/29/i% Henelan SiWG- SiSS 4M. Thafs
 Whed by gets i phayug with WinselF Rewitows. $/6//4, Mereshay, GitS - G4 244
Thats what hagets Fr pLayran with ChsselFin thu Beckyarcle Teevytiaychens.. 5/6/9.
| veneer. TS" "30am. MuLTple Gueshons mked Cencernines, GT "vest Brac.
(TAZ, Thats whet he gats Re plays with Himse/F ws Pecples Backyarcls - Tewihy »
iden. 3/16/18 -Frican- 1:30 -VSe an. Thebs whet bu gets kum plays with Ms selF
Ls thu Becky evel. SyLeste Kecirigv ez. U2. Wesday. Gils -Gzcam, ets whathe
gets b,. plays with HisselF ps He Back yore Carn ens Birckwel, 2/14. enelen)
T= TRAM. Do yus have Prsisth ess, be Say be HuTehs ? Rows tees, Vivliy. wenselsvy
VT'50-V4GAM. Thats whet He gets Re playing wile Hnself, Coen Meckevsstey. 6/24.
J Werden. 1 30-T645 wm. Shed fs Guest! “EGG MAZ INS) Ths whof bu gets Fur play:
Lig witty Hor SedF les tin Becl- Marts Merhoez. 18/14/14. Misvelan. Gise = ¥42© py,
Thats whey shu dent wont yosr ASS. Thats what be gets fur plein, with His StF
Baw WEBB» Is/25/i4. Friele, ue Hw - 4S om. Thats what ha gets fr plains,
Lith Hasek Beweenelscas, WIIG. Teesdany, O'S USE aur. Thats what he
Gets. he playing, with His Se(F. Karr bade, - W2G/Se 1SeScle 1 WG-22 pay. Thats
Liwhed He gets bic yokes OFF iw Ths Grrnge.- Thats wily She daxt-waah your ASS «
AS Rex eT ple UTLizes SOCAL Media To Expose 4 Eaplort, Trea ina S1 v5}

J imQverhens, CTH neTwerks follew Sit! = —— ‘
LL ABCANS . KéTiC CpULeye Thursday, SIS “S 21 Ame ST 5 watever PeuLT. He AdMthecl it!
HE (5 Tee jose) ut fe Pear Tha f what te Gets Tur plague with tS Dicks "9/3/es..
 ALISees Reclgreguer. 4/3 /ee. Thurso a SUS -S1 21 xa Thats what he gets fur playing
| uith Us Seif. Hes A pervert, Thats ALL ! a i

(s-a)

 
 

$$$

Bene, MAM. Toeselgy. Vius- 426 pm. Thots what he gets Rem beleshinsy Hrs Ssh

___Daughttr, Rows Boots /2/11.Toesday. Gus > 6! Ze am. Thats whet He gets Fur Mele s fing,

5 Dighher, rari Lake. U/2U/1%. Tyeésday- Wo INS pm. Yov Should meh have |
_ peclesteel uur Diwghter, Sen tek. w/z &/I%. Tuesday G08" S126 py, HE Shestel _|

: what ba oeks Ree pLayinry with Little Giels. Keper Uelde « 12/4/19) wensel a: Wie-
__ 94S pm. HE Should have Veleshed His Daughter. Weis # Moles ber t Juve Lrcava.

Bets CGrm). Lb. &/2U/20 » wenselay. 12) 38 “12546 pm, He Metsesbert =

Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 7 of 22

_ DD Cost Th. tote} 3
His Davghter. Kar Lake. Giclee, hrs day pm 54 qutwb/pecemsf- |

5 let = SiS pm) Thats what he gets Fee pla yiacg with Littee Gicbs. Kem Lake
Glulze Friday, 340 AME py. Thats what its Gets Rp pla ying with Lite

_ Girls. Dre needs > let Go! Suyrests Redrigue® - Ala (14, Tweselay, GOS = SIN Omn9:

8 you! have prey thins be Sey Fe WeTebr © fiewhoat hi disl. Toerstinnche ns. fel. Toes-

—j.dag, ice-E:4 OAM, Thats what hs gets fur viclestinvs Little Giris. versty SisF=

   
  
   
   
  
  
   
    

_Kreshy SiePkeps. 8/3/14, Friday, 100" 9120 pe. Thats whet ha gets fre vetestrwg ms

{Ws Dasghber. Comey Vecrewsies 1/24 119. “Thyrsday, S125- SINS go. “Thatswhat heels

- Fee Dawe, thot fe Vichatte. He gets be Learn How fu Lege . be Sheviel have Veleshenl
Bruna, Prors beeps 1/20/14. Thuredeg, Siye-Si8S am. DE shold hove Molesbeel

__ have Melested Hep. Sutesbe Pocteiquez . (74/19. wesley. SUS* 76 am. The —

_ N21 4. wensclag. TAF": SE pm. youSherle nef Mave, Mekes heal wos Dirwghbey.

AS Pox Kee Tuer utilizes Compecate Medin : “Ts Erpese & Expert Tver imisat ins, At\y-
Geen Other Networks Pollen swik - ee ee Oe

— Shentdl act hove Molested Borne. He's + Holestee as Pr. AS Ti CONUREAY
He shouted have volestecl Hs Devghtec Please Dont Oathaks Bem
aie Lese ny yoRe Dowie It &S WEl]Ge pl Thay wire) with

ses cern

ee Soe

 
 

Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 8 of 22

I D. cours} 16h. ContPlss i
{Krish Siri. 2///20 : Sdhyrdan, 120° 1428 pra. Thots whet fe beTs Re
»Beque Michelle Kar elee,, 16/22/79, Tweedey. 4100 -4ilS pu. Thats whet he gets
Lhe Holestuva His SSker. Cora Vcclewskr' Wi9/i9 Thescleg, Gi ZS L'S3 nm. He shevlef
Have Volested bs sisfrr. Sylestetecovquéz« W2c/11 weasday »Uizs- iV 2, Thats
: j Wheat hu gets EN Hdestwvs bis Sisher. (Coen Meclensia, 1/2/19, Therscon, 9125 -S'Y5 ans
[Thats whet lu gets Rus Noine thak ts Michell®. He Got Ts Learns Hobs Let Ge, He shewlel hove
Melested Bromine « Row tosis M/ 21/14. Thursday, S46 - Sis Sams He Shreviel Have. Mé Lested
jis eughter- He shouted have Uclestect hs sister. Sulestehodaqe z+ tf 31%: Wwe selewy,
Wis. T:2¢ am, Dent GeT starect row! Sjleste Reseiquét- tz falig Sn eee Gils BF CAw
Thets whet He 9éTs. Ri deny thahh Wichelle That what He geTs fur plays vith UNA Grebe
—toRy Meclows Kr, ic/ 19, Teesdgy, $ic0 - 28 0M They GuTAhste) oF Miciaile. SennuPer-
WORRTin ez. iclig Teesclan, Veo* 9 2pm Thats what he qats Rep Plains, with Ws SeiF,
| Btu rs we§B, 12/ic//9, Tuesday, dive 229m, you Shevidl have Metestac) Witte Gimbs =
i dénniPra vemhrce? 12/17/19. TWossdan, ies - 9:26 py WE GT ao tela oF Veeteal tes Aryeh
}|sloa.¢ Going fo Sy: Thets what you yeh Thats wherk you gat Ge playing, witts es
= i dssties lun, 1/2/28 Thursday, 408 -i2e pu, Geb mnetel oF Michail. She Sd « Y hals.
Lwhat gov gab Kar playa en. with ywurse IF, WATT. Gabbe » 1/2/20: Thurschewy «Ve H28 py
a Hleutphetd of Vuchalie,. Sho ts Guts Te Sy\ Thats what you gut fer plowae wif
| |yuursetP ins tina Backenerel . METT Ri l22 (20. wemsclan. Vee -Si3ep my. Michallers Telling
— Bvthy one What Ant Ahele you are. Volesher | Whats pervert Yuu HE, ——

Hest Fix pEefwrek NETWeRKIWG REsoprces “Throegh Slewe Mio #Oiuhi<$ 4 SINFeven- |

CRs Tan Trea ipirte MApTcas Throvy lt Gtwr Terns sources

et

ARCS. wick c. 9/3/20. Thursela s: pie" 9120 ams Thats what ha gets Poems

_jhwith Hes Suthers pysiy. thats | ules te gets fee Shielding. Coack ios pecples Backyorels Thah
whet 46 eh ene with Lite Girls Tak what He Gets Ra Derginy with ris Sel:

_ Ge). BS

 

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 9 of 22

p. cont. TZ” thls
14 amenclneat:
| Deprivation oF Dut: precess Deprivesticns oF Sake Gutsreh« “Leber lbnncy nnn. KL
2- Retaliation.
3. asks Vidhutes tha discereheal ak PCIWALY Vio ba be apna Lows "arid Favelevsby
Poss as “Government Obamas. “oF Lays Thar achoys shebé! stbe Custody Meer\$ PEM ents si
Lis tpplasable «4 Ta vats tive ne Risihs whe ever, whet ever, wire cyer Certcecnrmyg thal
J stdivdveh 1s "Teer Gang * Ting steseamints mM “pac sons cE Beis io "Unidmctester pRap-
est,* pervert be) TexTicay Enforce 2" Gad- siti. “with Heicahatons plsys ov my
Poy Utizen Lola oF The Camuniby » rine. 1 Tay Coupronise “pete, a
Bondenes. with oof Crick one « LirBebih a Dayects p Bunsen of “Canoe ons leat Qn FAyvencves
LT hesestuent, Petri Bubs," Rebeca _ By rT ) “Cowspies tu Ceneberate PeSorces 4
PBilihes with Te Tay shhes, a “Sec. Hecho 5 $e] [fer -Toxbe PY Ryvel Ce. Se Vanemoys 2
buster Tratit victeomiz2S AU cbovelvecl, fvibinb ne ay Fal. , Bey these pred Exd ange) ney Hy
Stile pr the“ Cermmpl Clenentt Extochng HS inike & pesilisis of ACCouteB iLchey 4 Pssiass
_AS “Governtent oPPcmls EP cons oF baad y A wal: OPPence « Deprivins, Ths
, Oppertvety be Prove Rassenmbl< DoubT “Sybeste Redviquer. &/z0/20, Frac ny TiSb ~
US AM. Thets what goles, be Pappero ho you Baer poet yoy chief fo Uichalle- Foy .TH 22 Hon
MSH u/ Pil ze Meni Ze ys Jordy Tein every Bec whet a Queer you Wt. De
be pave bone be Sq te later) @ Trery thd ens, Sfelzo. News len. Vi2O- S4 3c mu, Jerten
1S RULing EvernBoely What hur dacl diel. She wis Thging fe Help « Kars Lake. W/417S. May -
wday, S28 * U6 pw HE Tsim vached That om thet Lethe, Michele Sa) That waat
He GETS. Uichulle. sary He Lielestecl Hem vlwn ha wos ysis, ari te. Wi¥/%0. View
_ sey. Fi20-UiOS pm, Michelle. Is Giving Rex Cemseuth by Bua Hee Shiny. has Hoek
ig/pi/re. Menidern. Tifo~ Glo par. weact perissias jon Widralle, To Rv Toe Shury.
[hots why NeBedly uwarctts Hem. Tight as well tm seins fu Le se, ” jeB- That what
He Gets Par ves tis Wis sot]y. LT ths yor |

(s-b)

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 10 of 22

D. Couvt We Conh PGs
bari Late. g/ty/ee. Mondaw, 56130 - 9516 pay «IKE Tiss s ts His srsher. ZTE HS pen!
Syleste Reclriguee - Yulee. Fridew. EW - FilOnm. TL Caled pur, Ava) Siv Saiol
oF This is ABovt vin DAY Tew] Have fetnthine to Say Treats whet he gets fer Berns Ans
Uasshele. Kristy Siekhens Ghiles -Toerday. 418~42* pm 1 Thay are Pants te 1D 4
| Shebvws Cpaeld pe HER Brekyorel. Thats wher you get Rr Beams # Asthele, 2 gor Mom

“Tyightas well. Ty aome bs lofe uy eB. you Shevlel hove dle shed nour dDAvahHT,
} : J? J 3 7

 

Lywod william’, ¢/2/ 20. Sviv
miller. 9/13/%. Toesday  408-4ito pm, Taahs what ie gets Cor Holes fue, litte Carbs. Fec what he
Did fu wich lite. They are SMyny that ha diel, Kaci tae, Fftulze, icrualeng. CHEE = 65 ym. HE INSiN-
uated thetin that letter, Vache sap! Thats what He GeTs. Nichraile sud! [PE Hole stecl Por
Lwin He WAS Younis Kristy Sieh Bent: Yi4( 20, Muvelcy Size CeSpm. Ore, Better Quik playivg
wile His relF ns is Beal» fearr Uke, 9/14/20. Mavielery. DO“ GieS on, Michelle 15 Gavi Pex cowsent
lis us rer Shey. densi Per Varkue ez .(2/ r/o. Tussslaw, 4.60 "Yi 20 pias wit CAT atoll oF Michele

\ fad she gon Ky Sey! Thobs what yoget. Thebillach you get Fre. p baying wilh Yost $<iFi Kary’ Lake «
IY 2/14: Fricke y Yue yize pm: ser Goiwey bh GA \p Decel ] Thats what you get Frplaying

| sith yur seiF, Cprnen Bick well, 1/2/ Ze TuGsclan, Tie = Ti28 Am Taals oho ha gets he
Being a ASsthele bs Ws Hoi Ty Ceennicni, I/14/28s Toesdey, Tce” Tite ame "Exsera épriceaut plant

| piece . Ds you free trv yf ke Sy fe Patel: © Ect, Tees ene en, WiY/2e. Toteschoaye Tis Ti Zain

LT Dank Reapet Ooms Mahl CCT. Boel Gelbe . 157/22. weasclan, 4400-4196 pa, TUnsd Te INS
— a4 *

| é

Me ther, Dyrqlh Lose uu \cB- Amn aloe. 27/26, Mavelom, WE - 54430 om, Traits wha we Recly
T Ty

7 7 Z
| is 53. He's Gerriey hs GET Hig ASS rela. Ri chapel Signs. \(z2/z0, Nw de Hoo - G36 pr

Thats what fe gets Fer Pienjuosy wits bis deel. He is Goins bo GeT Uns Ass Kick oy Gilber T-EcT. War-
Raene 2/9/20 Sven ee" 1128 ay. Thats whakha GETS fue Hotes hs, Bipvayeuss EF Kars Laie
Wl2/iz/20. Wengelauy ho0 - 4i2¢ pm - Hatch: BeTTEn Shut his Mevth: CAHRMtN Blaelvell. 2/24 /To
weivduy.. 20 ‘Vit© pa. HE wes by LHe Fer Becky. Mary Urlle , 2/27/20. Gursdan, Yea FITS gin

| Michelle etter Quctt et. |
( 9-€)

Ij

 
 

 

Case 2:20-cv-02019-DJH--ESW Document 1 Filed 10/20/20 Page 11 of 22

Becaont WH cows (6-5

the. Sulest)e Zeldriguez H/Nf 20. WNT - ise am vTussclacy. ids wasn} BiG gRcugh Re
T ¥

[te2. Troy thy clens. 4/14/20, Tees cary, Gieu- SO AM, Yoluvela Better shut ree Mouth!
Cow Hoos. S/it/ 20 Meielsiy). Vi2F= TNO Am. your Goins bo hove te Regis bee 43 4 SEX OF F-
eicler Fuk what Huw chick be Michelle, - Tao yttaydens. ylefer, Mawel, ©\15~ eA Fo am.
cleenens iS TE ULinsy Ev enn Bela whet (we chacl ciel, She was They, be Heip | Maa. Marth
Nez. Gizs/20, GAS 52O pm, Your (sew Ts EX sp Decl. iow Keep preying
wilh your SelF ine pecples Bach yore 5. Dri GL Wy User . g/u/z. Sunclaey, WE Grid te
ANCralie, Thats what he gets! He was fs Uitte Reber. Trighhas weil.! Syleste peai'-
| qvE2. ule S28" T1Cam, Ende «AW cAlbe cl eR Anrel She Gad ! Te Ts Te Agevt
ay bad. 2 Dew} Have. progtinins te Sey. The Phot he gets Ran Bey hrs ASSIre Les
fox Spreads tru MESS AGS ce Cosi chiens Bid ma Social MehvA-9 Chir natwcelds/ i
LaABCIS Fa Frebeu ck : “is(Ze. Westar. {iGo 410 pi He's Getmey ty GET Ws A355 Kick-
wel By Ct Bert. 7. migat #s well) Im Saiki, lo Lese My jc8. He's Gorar, te GET Ws Ass
“Kidled Ba Hye Gvarels . " anagragen eabet NIKE, J, Shisl2e Titsdan, 6190 7419F Os
[Michelle St nud icy Mixed Signal s. fing festa cls. Sfiefzer Wensslayy, Wie - UFO pes
j Beckys Talline EVER» one thot yoy geh Caught plagng with yoursel® te Hen nai AA's
Brett yarel ‘ beck Batter shyt Yer Moth! Sha 13 Gung fo CATEA A sree ,
ve These a Zabpiaskeu, reassMent , 4 ‘ aiudiie Bx pita Ameena Kinepethed
Go, oh oF SAFE Gumrcl . Depre vatien, <F ReReM. wierd ptearey, ECusleneyeeex| Nardshyp. _
IS. acs | - (4) yes ;
6 nol
ci wel

| t), Peelermb jesmasdicbicas 5 Vifally Applisel pow eofside Entihy oF Prsatity. hinerded f

 

(s-¢)

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 12 of 22

bd. CoMmT. cad 05

bo” amen dMenit,

Deprivation oF pue-pRecess, Deprivahien of 5hre umpc ” Cep hieT” Linc rns AZ
26 Fetalabons

 

 

 

 

 

send: Bal wy Acusrhay fy eas Mterihy Co iveutasb east! fe Sb ee. fax
“Seancbarabes “bs Caniveck ane eral with ok Gansew 1!

t
~tuttudes ?

 

 

 

   

 

 

 

! Tre of TZ ' < itd a

 

 

fer whet yee lich fo Wichslle - “Bebelly. “ews ke Little fur Hep Thats whys Eis

Wir BiMe e2e/2e. Frieley, SoS" (oa Taey Wewdleens t/ee/zo. Friday, 1G = BO na
Thats what ysv gether suck Crasi4d in the Beek ysrel “The-ts why Se « deat wih yoo é

Mewes TS Cite For ber. Fox: THe. Hepa ghibe Aber ley. Stoo St Ze pm. Sercde p

F Fete evepy Bel Wwheks Cuter Yor hee on Charles. Vilze Wessclai. GI8U “S73 Zepn

She Sail) Hes & QveER Tots pile Harv H. WhlZ=. Toes dew Zito - SOE“S4 ZO or Yes

Geis bs (set pis utes ass Whepp ccs Ma MeeTine 2. Widle0, Nemelay, GiO4- 62s" pn
d ¥
He cast GET ib up hey Were. het hot he GETS Fur Shek) mg Cpack «TAs is Cuiiny fe Biviesrd

Ine: Luke. 9/i¥/20. Veetel cine Gio - B65 pms He wasn't ppese te Wwcws 2 deat cores dere ‘=

(6).

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 13 of 22

D- Count ML Cont Pls

Lite weeds be Leb go! Kar Uke. Yi (re Thyrscey. pn Seguewt. te wes fe
bite Ry Hem. Troghk as well im Goiny fe Lore my Job. BrF meh Gein bo werk’.
his Mo, Thats what Iu ge ts Fur playiny wi tHe MIS Ser. Sytes te Redetyuez,
Lfulre- Fricle Oi 28-9322 wm. We ce) GET if up Mary Mere . Tmiht ass wel. oe
Geiws by Lese ny )oBe Wey trgdens, We/2e, Monday, S120 8) Feam. Jone 16 FeiLiny
Kur ecty What Ayr clacd clrel é She was Tease, be Helps Weiras Wie - 3/3/20-Tuvsdey, 4140”
ae pv. MteTehy BeTTer shut ws Meult. te shevidl have Hulesttel Here cARmMen Beeld well,

1 3/4/ 2. Homwelaw, Tov = 1126 aM. De yoy have tvightaina Fe Shy rs HeTelns © OS ws To Little
for Her. WE THE Ts Michelle. meTT. Fe/20- Toesday “ius 4i¥e pm, Thats what ha gets Fen
DLs ine with Hispele. Thats what he gets Fut p Laying with Qu cers. Cotta mice Lewsey. 3/2 leo,

_ Tee sda. Wyow- 12136 par. lhe wew)s Te Lemmas How he Pelle, Avs Tsu b7) he 1s Toleiney at
parsers Thats whol hu gets forceing Hath Michaltes Ty Brennen. 3/12/26» Tossa.
ele +6) 96 HM. Thats why Sha clen} wash Hm CAvse He Crt GET iF up try mere Rewee NYL-
Usen 11/26. wensehewy, Wied - $16 An, DRE Better Keep Hs Uevth shut, He Sheulel hqve Melesbed
itis Mrughter Thats whet be gets fur Bee a Tem asglele, the wins fo Littte fer Hep. That why
[She dent ywinnt Ha, Renchows. 4/1/20. weniders SoG “S10 AM, DPR HS Slporslel have web Moles bed
_ His bmugliter Rene Nelsen. Yi (2s. Wesel, See “bite ri, UT. Hes not Cums be Make stor
|The Yarel t aserts wih Florence GeT: Doas toon. 4/14/20. Tosilany Lil - Wis am. Yubhrveler
| pact Prssh <chowgeS Gy HHH He Saovle Not have MeleShed ins Dqugi bey “Tieey nysl ens. 4/1 te.
{uesdew, Bi0d -Ci2o pw, Hobie. bether shut tee owt. Syleste Rednguec. Frailay Alay
He wist bis ENovatn Pr Hem ivy the Bee. That what Beeld, Thats wlrat he gets fo. Sdking
Cpt igs Hae Bueld wal He Csi GeATit up lis) More» Dewan eyo V23(20; Thurschew.

Sie “3590 Am Thoth wha Tie chart wast Him He mot GET yt Vp.Aney More Lana WaLlins 5,

» SLivl 20 + Sursitny 138° 916% pn ZO eh vaechulle Cov LT Vicchalle want pres oars eS cic in !

(SH)

 
 

Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 14 of 22

1) Ds count comb loss
Reriteorss S/P/2e . Vowel 520 - 5:80 a. your Geing te Mave fi Regi shes As
le SEX OPRenclers ber whah yore TS Wicineil€- Toy: glee Weeden, Gi Ste 7 ili gs
He wes Uclestec| Bu Hrs aM, He Better Be carehil They (iT A Video of Hin, Guest. Exch re
Pedic . KOvIn PeBinson « Thos tet Bleck mpiliney hot» Chriskiarne@cnoLte .¢/4/z0 .'Te-
S.dan. LO*vw-10°9S5 pu, Das Beret Quit! Michelle Desh wos = press Charges os thisr Fox
DeliBecstely Encures Discrinvaatien + pheybdice wilh Bias Te tost, Wieal ory fh whet te
ide The SAME. with Cawnich iv Hrs piciale . 85 °F. Gl asf 20. SH4O ~7'S0 py Prides Mich -
valle skip! she miss Sricler Stucel hs wes “Thyins te Hed). CSS yard. Stes Triralas
Bree G5. He cvt CET ib upawy more HE weeds fe Shub Bis Moule Kin . Thats ehat he
gets ker deny hab Te Brianaras TE needs ke LebGel Thabwhy Webadly owanits IMs sss!
e053 - 5/2 Prbily Geletdins) _JSvahseRrall’ @/9/ze. Weselay. $i WIS pes There what
uu GeTs for Malesia Uitte Girls «He Yelesheel Brvanvate WBS » (2. Tenn ni. 9/1/20
, Lsesday « iS (0c - IOVS pam Thatwboat te GeTs Rr petesbas, Briann, Cre Bet Devine - Thebs
what lr gets Fer plasind witts is SeiF envy fis Birsliyar'che BLA» Hdet Jena We
Friston, WIV = UIT EA) Do you have bevy fTiney fe Sy le been © Thats whathe gets R~
behing oFF HE CmuK Get UF yp Avy Mert - Thete whaths 5¢hs Ry ichesfrae, Uitte Girls -
Tew: ofi4 [ee Fricteay - we i220 HE Shedd hove Moles Ftel Birra, “Tho Pra
Ve GeT R,. Paynes wiht ths Dread! Fox Earrced metas Dayrel on Tu ISRVAReNIKEN ul

He Kingnan/Geo, Complex warden . Wwihighey. &/ez/2o, Fricke TBO" "1. B09 MIN Breck
ican Fb Ce Men HE ws fe Litte Ri Her: yor nesel fo Beep your Meuth Shuk Be Shovledl have
pest Per FR VE {yculd have goh Oru [yb pte ying He Iss ef. te shoud have pasted ius Dirvgh bee

2+ Yes ‘(e)

By yo"

C po !

Val federat vc idichens if balla. rppti el be 4 outside Gubity oF beerliby nob need ef!

(@-T)
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 15 of 22

 

 

>. Cours WE comb MoS
i 1 Atala
2, eda

 

 

Be Fox eel seth” vee len psa ape Ieena asym at

Circumstances Gubsidt He Courts & baw Tajecting A crvesel Bias + Hersdaip uf
LDIScr minue Te ws the Cac, Lib. That Addresses ME AS 4 Lesse- tia *, LSeLbinrg,

at

ME 4 “Sena. ohPealer tne The ADC freibi ty LolTipe- with we ASSamices Gr SHE -

 

Mat clement. Fox bevel vlenitly Toé Pifcrity oF "Peake wtonmal Oiscesicg # Weg sterial-

i ve

 

 

 

   

 

thas Tumedieteé Gree. “of ReepLe [aiid in Ha Cummuvtns fre Threvg\ The Mire ef
(Awe Att of North vet péetiechvela Regresenns By TisPsep le/ead " aGuiT comity.

h “ th

Luw Lets Ly Hucdlsiqiaboey & Pretriel settins Deriving "AU Lag ebfrchsitaits kGudelmue$-

Rewee WELS en 4/1/20. Wensday, Si20 G1 20 pu, bby Ec, tes wor Gong fu waite tb

 

af "
Lure he yorst. North uit Rerwce . Bors Kuen. 4/i/zo Fwesclay Wile Wise an,

 

 

Wescewy, Si20-S:4O ame wasipvlebed HER puords. “Ton, lol zize- we proche. Os -

5¢ 40. Thats wilaot hs gets Gr Votestrnss | ittLa (arlks tte piv thet t! eT. leo hyd ew ;

 

 

+ (/2/2« &2e- = ‘WS AM Twesdas, Lvs thy ppc All That a Haid eis lo/ 2/2e 1 witiscleny:

Gite - 456 am, Lwish, Z worbd wT Hive Stacbedl tha

(s-))

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 16 of 22

LD) - Count TL coubie'd
Tom. G/ Iles, Cree Si45_ 00 =) 26 Ain, Toes day. He was Helesbedl Bolts MoM «Cech
He BeTTER_Be care The “ gor A video Mpe oF ier Ged. Bowe wetsem, &/¢/zo
LTresday. Wied Tze AM Michie chess NP usa hs press cherges oN tm Te BRenvev:
1 G/iz/eo. Fricke G'Go- Ae 38 AV. WE Ar Geinsey he here Cun ssits Becavee we didat
De our eMe werk + Ge uslees vb Metter Hosk bsx SEUpromises Thar Tis Fears by to
The Coumunily, Mvd decperately JushPres viclekes May Dug“ YNeuess ate J viclehes Te
Buigh ts oF by frowly » Guelgng Rin My perseni in MDC ~"Thrawh PolubgeL4 deo + conten
SUH eyenob iw the Ville ‘ Detreyins SHE Cusrel, eppretyiby d Reunite Foy -
"| Govensum “Pelt buced . 4/zz/ze. Tharsdapy: WON“ GiLO 2H. Thuy ate retaliating AGutvst
Mo. Kelly. AT. “port unit Ploteni , eT pais. Miner teirte rl LE4® 5/30/e Saturday,
“Motch Actteh uit! Pe Shovld have Woleshed Brinwas®s 33) - 33s, “pms Police chix Py Jory -
LAyislhrnans $130/28. SbF yrdaw. 3:40-3635 ps Heir Molester As Wen AS Conscernsedl. ©T,
é85- WL Enoilay. G/23/z0: wensdar. LO\60- LOIS pyr. Coiashy PTTURN ey Cw) - He sheulel-
vet have Ydested Bouma Bemrclen Lee » 9/23/20, WENS day . (Oe “ICIS per s (HE rns
Aes recl oFF At Charg eS: AW}BC-L3. HESA POD, SGT, Gray . Gltel20, WErscday ial ys

 

JWASS aot we asited Wichalle TE she wants Te press Charges. Sha satel net F wep
(fs tet T brrvelen AGitehed eet FoK- County Atreniey Ot) 26/20, Wies “106d yy, |
Tat whet He Gets ha Molestist Ute Ciel s. Jou Heol, Tanliyes Ra That!
HK. Course OF ATi SUBseuts « Itiressmenlt, Tivhra late, peesscsbeny Be, AOM iv /-
USTACE Depriverhiens oF SMFEGu A + bymess + Distress of EuPox<ed lard Stripe
5. pees - (F) ges!

8. nol,

ics wol,

) Rederal junmscdiehey is Vitel y Appleed b a out side exhhy oF Geet Litye pet peedec| »

(5-«)
 

Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 17 of 22

D. Cowt, WE Pgwh 9.5
while Te shee Cvshecly. Tive systen Tek 6 Backer * Bis, ABATE oF Hepate 4 Di5cre ew
Lint prede bore + yobs “9 tu Vielahius 4 akenie “ BBuse Eptrcnty/ntheaty. aici
\Deasble Shruchael ancl a "Prfvel Bulent. Tvs wsBaleaced matron of “eb Henent Titles,
_Brunderres 4 ETAI« Ss : (Leslushe Gcls o huitunsticsty #-Tjanasee at Taashnuchhy
events ta te Ceimmvél element Become He Scepe cf Sabevest wits Tawaphes/saPF

LSyrs inshe A Ye yes Seabtnce. « Ty 216 CowvictedD GF TeubT of Means 2 se fox Ic

    

F Chest he Guwhilly ENGHOE IN & Pade peesut be Keni oy charmcten Fer Reasens uv-
haan be Hy-S20F 4 Thy public «Ty pasha Discrim nichew, Dreydice snus, peFerumheny-
Renslsng 2M eats Dery Target oF tay ATMoyt persecution Aud Triple fiov By AD HIN -
_ STAFF. in tie Correchenat Pees Lify of Ade Ci Applins Dpee, Cs prs AOC e VANES kur /
Sah Guach - KneyHens/Lo66, CéeBAT, COMPLex Worden wrigl <y fyecd ookd cue
Tha CeMplex TW. yovr gush bs gob yuurass hielt-edl Rr pleying With geursedFu tha
Bashyaeel« b/re/ ee. Hi ~ S130 py, ASS DtOvby werd ty «Mora sh- £/3//r0 Wor vn ,
BUD. TA. video ConFirmehes He weeas hs Keep Ws Ucuth clered. te sheulel wet
Hive Uclestecl is Daughter He Guin fo GETS ASS Kicked ECT. So. MM brsls a
[bl20. Tivesdary, 20pm. stated fe All Tamtes |” We “patted fy Mechelle, mvel
(Shu Sap + Trae whab he Zam Gets Re rvhiny cFF ww be Book yor! -covhieing |
(pLLgahas/ Hears wt Side fea - Lonples Wardens « ween: rs] 1 . brute fy. 3:30 -
124 pM Conmanttivg cut Sidt Tope Lsevseshs Compresiie! tHe tasid have Moleskedl fas
davahter, Tight well! He Gains WW GeT Hit wo thy mouth - Hewat bs Lute Pr Heer «
Tha what he gets hur phy, with Habel we HRT Wichalle! He Shodd wctlave
_nidetbed her oven the wit Wyn, TF Guess I enbinesad tio Hes Gout, APTS my
AB ite shwbd lnqve Mileited Ihe Sistah! $8Ue SGT. Bilan yp g(2tleo. Bioe- 3 20pu -
Te the Cony "OP". phichale Ovesntt welt bo prods Cerges on tn! Zr hopper §
che maleshec| Hep when She wor Yun "ZBoieshgption “Cpa minded /s eovrity Gpeuclup °
Da! GP, SOL Ob ~ bbe Sol. Md LDAM, CHR, Solu OF bit 613; 627.0)--]. 73,

(54) ‘
 

Se SO ee

 

—

ase 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 18 of 22

 

 

The tacks Ce pants seit Gur

 

 

 

Bad bau on FUL Eves.

 

   

 

Decleor” to Ra evs t ny as Tu, th Shald oF Lonieg VtNCe, OW msn /

 

 

RL yidlehons That Pure Cone rnine Trmetes Aber / oom. 3c

 

“is Hae Currehiied EbunenT Vat eaith | ‘Dowre, te hen « Bukes,

 

 

 

“Conduct, oro ite taba pubis u wis Wy + TS “i liican' 4 Chimnsl -

 

 

fhe Te stwer 4 ¥E oh Goins iy
ei MINE Yen sr AP a,
/ hee 4 ‘
yimslen 02. “Ae Tavest gehor. " cashhbeel NG AD puncte

 

 

ty Cerin} “Toterest fo courts oF 42 Law. it. \tisepl

 

subol phace. ue contrebord-W. fre)” eR : ON Tinveshorhon.

 

43 ou rghdiu.. rath Dulas, - bez. prel Fens Pon

 

 

Ty North nit, Foe nce AZ, A ML Dahle 0 her play wuld CArews-

 

Shree." br cri ectdi crs Pac Discpimuuactun,MeressMent Svbeclat

ert, Peplishens mel vice, ons of ‘eosstits heniee| MAsnitucle pre .

 

UTI ZIna « Departmenterclers « Ddasy Tor Cuy.oz. ll LS Led ten
Lz-M, (rie Repets) (gol. iz - L606, A (dot) LoS .413, 121, So4. ce leon )

 

527.0l-] ld S27, 0% tehz, for Belence pol Reappled Safi Cuca al Dus AL ni

 

 

y Repert will piove ‘ hecumented Fab k thstery witty Me le rt peach
pdrrests fre Discr munet ion, Beeps sesent, Debbi rho EGW oAnel

 

Covduct WBC wiiquo, WS “InCere Age. «A Mrenpydehr Stapclarcl oF Copeccn

 

Bad phust of pn, bre} Suey ort Lato, Interns £ Betalinti- |

 

ON 18 Conclucttd as pte ban vs! hor te Breffar Hoacd ents

 

 

 

preyuelicrel

 

AS picedvral edt at ae ple cl Dribn fy Exclude Nocwaten babes

 

: J
1G ut len « Lew iLy Fins \we cue CThres fe ore Guerd Stondoids, |

 

teu) OS a

 

 

 

 
— = it =.

>ase 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 19 of 22

D.cuat WL lophpG-s.

 

The Cor gelling Tr geod B WirrenitLess Search A Seazure ips DETA Frowess ins, pate Lh

 

poli! nord, Conk dent el un Bede e Disturbing Yack, That Recovet posipble Gircwn

 

 

 

LL. Aes wt PSSPu Ts Bere 4 Deat me Haan rs ‘i Sshvbuty bers tical keesita tty key
“Lultiee L Credihi’s aby Gust tel truth’ Relaahue OThics pot were) Le fire square! oe
a/v ph i UhiLiziNe pM wpb, Rownes ty Cone of < Satwest. " Prigeers

 

1

al

fas hits h frocedural hue-p Process.  BEWMING Pre-A (Tit, ERY the 8 aaneny, A

 

Self (rssttvet in. “Lifes Lb «securgh,* Mert Gxt pp BocuMratebos. with NO

 

werpnt a ho Trenhlivehuns He fictue Bin Tinpret of echow Fi; SfAFF ont ma -persens

 

U }

 

 

 

 

gp beleral probe lawless pet oF ve ul Th NOS ConseNSVPL DOL Sure. OA HI
Dovete peppis § ate! vbuice Gi Chef eutude fralik .wiest” AMEN, “Fowl” pee
porducticn Veins CRIM np FOpeh ceheve, No, “Cuchop—

aL ederrogehons Tmplied, =. te he | eon. Duc process wes yicleted Ba hx

 

 

wr ple Sern be Fetouce ET Neth pat Ourence. Tochbbrour terest
Const Lubes no C2 th yy i wKehicns

 

 

 

Col Havpfun. DF. S53. Com Syms. noah Suttea) BEIGE, Cot ucla (so 1 -

 

Copeeclls BEANS Cot, Mathons. Cow, LLurente BE, 1542, Gow. harseret. CT

 

ververs.’ Medion” WoT. Laue, CO ps OSieacheny. D1 ser. Harassen, Rabi

Com Taylor. Cour. Vout Bias. Anuar resve Center Peneh . Zod,

 

Rk eTrelet. cw with ery Nyhews Dorin. Breet Discein, Heres

 

 

 

rent Bett ratras, LY Rorcbel ph, BE AMPS . UT, eeeliyans, SGT AULA, SET,
Raza. SGT. Moc Uag). Brau |. Diseri Haren t. Rebrbahov, 2fr/eo,

 

withovt po " Sudchaetal Beans fa fy Stier ds off Count slab,  Creakes A pre iud -

 

LGPL Rusts Ps Prisoners baie. "Ths exghtto Cave ra bingte Ac) Bi do isinits

 

 

pL Parnes, Keren feorbucts Sige Winter, 1 mcessu-ent | Pe ebLaten (4! (2)

Scot, Devi Libho: ‘wuhiscened , va Quelffied , uufcriedd & Secured meth” pobical

 

 

nN Pelrlniion ir pt fy 5 Wee: She pn wi Pac lis CDY- I pedyarl
ces ey
| &

10/4 /eo -N )

 

 

 

 

 
Case 2:20- \0 02019- DJH--ESW Document 1 Filed 10/20/20 Page 20 of 22

Arizona Department of Corrections

_—
ADC# 138390 ay Name ANDRE OATMAN DOB 05/10/1973

 

Rule Vielation Summary

select Penalties to Impose
Imposed Expired | Loss of Privilege | 19- 2/22/2019 12:00:00 AM 3/8/2019 12:00:00 AM
imposed Expired Loss of Privilege /18-A04-001475 "1216/2018 12:00:00 AM
Imposed Expired Loss of Privilege -18-A0d-001144 9/26/2018 12:00:00 AM 10/25/2018 12:00:00 AM

 

 

 

 

 

 

 

| Imposed Expired Earned Release Credits 16-6 14-001213 | 1/4/2017 12:00:00 AM
Imposed Expired Loss of Privilege 16-C14-001213 1/4/2017 12:00:00 AM 2/2/2017 12:00:00 AM

Imposed Expired Restitution —16-C14-001213 | 1/4/2017 12:00:00 AM
| a |
|
fe |
|
Available Credits 248 Pending Credits 0
|
|
|
|

| 47-W05-000127 Beles 20:03 | 05/08/2017 nie | Guilty NAINA “NAINA TMA

a —-

 

| 18-A04-001119 CRORE 18: me es Not culty 8 RHE |0 OSB |oM | 0 RE I" 0 chil

 

 

= Wing Low neorth wits
por

5-0)

Page 1 of 1
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 21 of 22

E; REQUEST FOR RELIEF

 

 

 

 

 

 

 

 

I declare under penalty ‘of perjury that the foregoing is trae and correct. 7) LL}
%/ LEU TT.
Executed on. il he 20 . Js (Ady

“DATE SIGNATURE OF PLAINTIFF

 

 

 
 

(Nase and | re Or:
other person wha: elped pr pare this corplaitt}

 

(Si gnature of attorney, ifany).

 

(Attorney's address:-& telephone number) 7

All questicris must be aniWered coricisely:i in th
attach ne more:than
Tf you attach a:
all pages.

    
  
  

proper space on the fora. Tf you need mIOLE. §pace, you may
etely-filled in-to.the extent applicable.
1g edritinged and number

 
Case 2:20-cv-02019-DJH--ESW Document1 Filed 10/20/20 Page 22 of 22

Phieriix & Prescott Divisions: ‘OR Tucson Division:
U.S, District: Court Clerk
U.S. Courthouse; Suite 1500

  
 

 

U. 8, Dis ct Court Clerk

401 Wes W ashington Street, SPC 16
Phoenix, Arizona -85003-21. 19°

 

   

 

soyek change’ An ‘your et aiidress. ail ret te notity the Court of. anny: ychange i in your veinailing
address may result'in the: dismissal of your case.

 

 

8, Ceértifieate of: Service. You: miust furnish the-defendants with a copy of any-document you
submit tothe Court {except the initial complaint and application to proceed in forma pauperis),

Each original docuinent (except the initial omplaint and application to procéed i in forma pauperis)
must include 2 certificate of service on the last page. ofthe document stating the date a copy of the
document was -mailed.to the defendants: and. the address to which it was-mailed. See Fed. R. Civ.

P, 5(a); @). Any document received b ‘ouirt that does not include.a certificate of service
may be-stricken, ‘This section does'r nota inmates housed at au-Arizona Department of

Corrections. faci! ron *
A certificate.of service should be inthe ‘following’ form:

   
  

 

I hereby certify that a: i Copy of the’ foregoing document was mailed
this: [3 [z0. . (month, day, year} tor
Name: facie | OcTM as

Address:

(hu Z Le fifag tor Benton)

S ignature)

  

 

    

9. Amended Complaint, Ifyou need: to: change any of the information in the initial complaint,
you must file. an amended complaint. The -amended complaint. must be. written on the
court-approved civil ri es compat f et cae ir ay f file one. amerided. 6 ot without Ie leave

      

Litigation: Réform, Act: screening. yout améndment will take. inn Saag time:

10. Exhibits. You should not submit exhibits. with. the complaint or amended complaint.
lnstead, the relevant information should be araphtased. You should keep the exhibits to use te
support OF: Oppose a. motion to dismiss, a motion: for summary judgment, or af trial.

 

 

Ll. Letters and Motions. It is generally inappropriate to write a letter to: any judge or the staff of
any judge. The only appropriate. way to communicate with the Court is by: filing: a_ written
pleading or niotion..

 
